DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Species H, Device 150 (Figures 12 and 13) in the reply filed on February 7, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Applicant canceled claims 12 and 16-20.

Drawings
The drawings are objected to because at least Figures 7 and 12-14 of the drawings improperly contain only black and white photographs. It is noted that black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. In order photographs to properly replace line drawings, the photographs or photomicrographs must show the invention more clearly 
Photographs or photomicrograph printed on sensitized paper are acceptable as drawings, in lieu of India ink drawings, as are photographic images submitted via EFS-Web, to illustrate inventions which are incapable of being accurately or adequately depicted by India ink drawings, e.g., electrophoresis gels, blots, (e.g., immunological, western, Southern, and northern), autoradiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, metallurgical microstructures, textile fabrics, grain structures and, in a design patent application, ornamental effects. See MPEP 608.02.  Examiner respectfully notes that the instant invention does not appear to fall under the above category. 

Specification
The disclosure is objected to because of the following minor informalities:  Paragraph 0042, line 3 contains the typographical error “corner,” which should be amended to recite “corners.”  

Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “wherein two of the three protrusions receive the waistband thereon and a third protrusion receives the crotch section.”  However, to further clarify that the garment itself is not a part of the claimed invention, it is respectfully suggested that Applicant amend to claim 1 to recite, for example, “wherein two of the three protrusions are configured to receive the waistband thereon and a third protrusion is configured to receive the crotch section.”
Claim 7 is objected to because of the following informalities:  Claim 7 contains the typographical error “configurations,” which should be amended to recite “configuration.”
Claims 10 and 11 are objected to because of the following informalities:  Claims 10 and 11 each contain the typographical error “protrusion” on line 2, which should be amended to recite “protrusions.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 9,480,355 Manidis et al.
To claim 1, Manidis discloses a device for organizing and/or displaying garments having a waistband a front portion and a rear strip connecting the waistband to the front portion, the front portion and the rear strip defining a crotch section (see Figures 1-4, reproduced below for convenience; col. 5, line 45 – col. 9, 35), the device comprising:
a support body (102) defining a peripheral edge (124a-124d) and front (110) and rear faces (200) (see Figures 1-4; col. 5, lines 64-67; col. 7, lines 4-15);
and at least three protrusions (104,106,108) extending from the support body for mounting the garment thereto with the garment extending between the three protrusions along one of the front and rear faces, wherein two of the three protrusions are configured to receive the waistband thereon and a third protrusion is configured to receive the crotch section (see especially Figures 3-4; col. 8, line 38 – col. 9, line 35).

    PNG
    media_image1.png
    1034
    745
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1034
    725
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1034
    720
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1034
    729
    media_image4.png
    Greyscale

To claim 2, Manidis further discloses a device wherein the support body comprises a panel (see Figures 1-4; col. 5, line 64 – col. 6, line 23).

To claim 3, Manidis further discloses a device wherein at least one of the front and rear faces defines holes (204) for receiving the protrusions (see Figures 1-4; col. 7, lines 16-38).

To claim 5, Manidis further discloses a device wherein wherein the protrusions are removably mounted to the support body (see especially Figure 2; col. 5, lines 45-63).

To claim 6, Manidis further discloses a device wherein the support body defines three corner sections thereof, each protrusion being positioned near a respective one of the three corner sections (see Figures 1, 3, and 4; although support body 102 has four corners, Examiner respectfully notes that claim 5 is a “comprising” claim).

To claim 8, Manidis further discloses a device wherein at least two protrusions (106,108) are positioned near a respective one of at least two of the three corner sections (see Figures 1, 3, and 4).

To claim 9, Manidis further discloses a device wherein the protrusions comprise a neck portion and a top head acting as a stopper for stopping the garment mounted to the neck portion from sliding off (see Figures 1, 3, and 4).

Claims 1, 4, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manidis (Examiner notes for clarity that this rejection over Manidis is drawn to a different embodiment of Manidis than the rejection over Manidis as applied to claims 1-3, 5, 6, 8, and 9, above).
To claim 1, Manidis discloses a device for organizing and/or displaying garments having a waistband a front portion and a rear strip connecting the waistband to the front portion, the front portion and the rear strip defining a crotch section (500 of Figure 5, reproduced below for convenience; col. 9, line 36 – col. 10, line 10), the device comprising:
a support body (522) defining a peripheral edge and front and rear faces (see Figure 5);
and at least three protrusions (502,504,506,512,514,516,518) extending from the support body for mounting the garment thereto with the garment extending between the three protrusions along one of the front and rear faces, wherein two of the three protrusions are configured to receive the waistband thereon and a third protrusion is configured to receive the crotch section (see Figure 5; col. 9, line 36 – col. 10, 10).

    PNG
    media_image5.png
    1034
    732
    media_image5.png
    Greyscale

To claim 4, Manidis further discloses a device wherein the support body is perforated through the front and rear faces to provide holes for receiving the protrusions therethrough (see Figure 5).

To claim 10, Manidis further discloses a device wherein one set of the least three protrusions (502,504,506) extend from the front face and another set of the at least three protrusions (512,514,516,518) extend from the rear face (see Figure 5; col. 9, lines 36-64).

To claim 13, Manidis further discloses a device wherein the support body (522) is flat to be stackable with other like support bodies (102) (see Figure 5).

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 5,894,969 Speckert.
To claim 1, Speckert discloses a device for organizing and/or displaying garments having a waistband a front portion and a rear strip connecting the waistband to the front portion, the front portion and the rear strip defining a crotch section (101 of Figures 2-3, reproduced below for convenience; col. 2, line 53 – col. 3, line 11), the device comprising:
a support body (103,119) defining a peripheral edge and front and rear faces (see Figures 2-3);
and at least three protrusions (131,117) extending from the support body for mounting the garment thereto with the garment extending between the three protrusions see especially Figure 3).



    PNG
    media_image6.png
    1034
    732
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    1034
    735
    media_image7.png
    Greyscale

To claim 14, Speckert further discloses a device further comprising a hanging hook (5) mounted to the support body for hanging the device (not fully shown in Figures 2-3; see Figure 1; col. 2, lines 26-36).

Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 6,042,117 O’Brien.
To claim 1, O’Brien discloses a device (see Figures 1-2, reproduced below for convenience; col. 3, lines 15-25 and 34-55), the device comprising:
a support body (1) defining a peripheral edge and front and rear faces (see Figure 1-2);
and at least three protrusions (10,12,14) extending from the support body (see Figures 1-2) for mounting the garment thereto with the garment extending between the three protrusions along one of the front and rear faces, wherein two of the three protrusions receive the waistband thereon and a third protrusion receives the crotch section.
Regarding the limitations “for organizing and/or displaying garments having a waistband a front portion and a rear strip connecting the waistband to the front portion, the front portion and the rear strip defining a crotch section” and “for mounting the garment thereto with the garment extending between the three protrusions along one of the front and rear faces, wherein two of the three protrusions receive the waistband thereon and a third protrusion receives the crotch section,” Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to 

    PNG
    media_image8.png
    1034
    727
    media_image8.png
    Greyscale

To claim 6, O’Brien further discloses a device wherein the support body defines three corner sections thereof, each protrusion being positioned near aPage 3 of 5 Application No. 161989,044Attorney Docket No. 1840-B01.PCT.USResponse to Office Action dated 0910712021respective one of the three corner sections (see Figures 1-2; any of protrusions 10,12,14 are capable of being placed in a hole near each of the three corner sections).

To claim 7, O’Brien further discloses a device wherein the support body comprises a generally triangular configurations defining three sides thereof (see Figures 1-2).

Claims 1, 10, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPN 8,631,979 Reahard.
To claim 1, Reahard discloses a device for organizing and/or displaying garments having a waistband a front portion and a rear strip connecting the waistband to the front portion, the front portion and the rear strip defining a crotch section (100 of Figures 1-3, reproduced below for convenience; col. 3, line 58 – col. 4, line 28), the device comprising:
a support body (101,112) defining a peripheral edge and front and rear faces (see Figures 1-3);
and at least three protrusions (115) extending from the support body for mounting the garment thereto (see especially Figure 3).
Regarding the limitation “with the garment extending between the three protrusions along one of the front and rear faces, wherein two of the three protrusions are configured to receive the waistband thereon and a third protrusion is configured to 

    PNG
    media_image9.png
    1034
    688
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    1034
    685
    media_image10.png
    Greyscale

To claim 10, Reahard further discloses a device wherein one set of the least three protrusion extend from the front face and another set of the at least three protrusions extend from the rear face (see especially Figure 3; col. 4, lines 14-28).

To claim 11, Reahard further discloses a device wherein each of the at least three protrusions extending from the front face is aligned with a respective one of the at least three protrusions extending from the rear face (see especially Figure 3; col. 4, lines 14-28; protrusions 115 are considered to be “aligned” because bases 111 of protrusions 115 are disposed directly above or below each other on vertical members 112).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Speckert (as applied claims 1 and 14, above) in view of US Pub No. 2019/0200792 Goldman et al.
To claim 15, Speckert discloses a device as recited above in claims 1 and 14.
Speckert does not disclose a device wherein the hanging hook is pivotally mounted to the support body.
However, Goldman teaches a device similar to that of Speckert comprising a hanging hook that is pivotally mounted to a support body (see Figures 1-9, Figures 1, 2, and 9 reproduced below for convenience).
Speckert and Goldman teach analogous inventions in the field of garment hangers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Speckert to include a pivotally mounted hanging hook as taught by Goldman because Goldman teaches that this configuration is known in the art and allows the device to provide a reduced footprint during packaging/transportation (para. 0005).

    PNG
    media_image11.png
    1032
    708
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    1034
    695
    media_image12.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732